DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 11/04/2021 amending Claims 1, 3 – 5, 7, 8, 10, and 11, canceling Claims 2 and 20, and adding new Claims 21 and 22.  Claims 1, 3 – 19, 21, and 22 are examined.


Claim Objections
Claims 7 and 11 are objected to because of the following informalities:
Claim 7, l. 2 “includes a load-transfer ring” is believed to be in error for --includes [[a]] the load-transfer ring-- because amended Claim 1 recited ‘a load-transfer ring’.
Claim 11, ll. 15 - 16 “relative to support vane” is believed to be in error for --relative to the support vane--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 7, 11 – 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Colville et al. (3,352,494) in view of Timms (3,612,398).

    PNG
    media_image1.png
    698
    1349
    media_image1.png
    Greyscale


Regarding Claim 1, Colville teaches, in Figs. 1 - 6, the invention as claimed including a gas turbine engine (12) comprising an engine core including a compressor (14) configured to receive and compress an airflow [The previous functional limitation was the conventional function of a compressor.], a combustor (15) configured to receive a compressed airflow from the compressor and combust the compressed airflow to produce hot, high-pressure combustion products [The previous functional limitation was Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances. The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 08/05/2021 in Applicant’s reply filed on 11/04/2021. MPEP 2144.03(C).  Examiner takes Official Notice that it was well known in the gas turbine art that during gas turbine operation the exhaust temperature exceeded 1,000° F (Fahrenheit), the exhaust nozzle was constructed from metal that could withstand said high temperatures, and said metal had large coefficients of thermal expansion.  Examiner takes Official Notice that it was well known in the gas turbine art that the exhaust 


    PNG
    media_image2.png
    777
    1015
    media_image2.png
    Greyscale

MPEP 2143(C).

Claim 11, Colville teaches, in Figs. 1 - 6, the invention as claimed including an exhaust nozzle for a gas turbine engine (12), the exhaust nozzle comprising an outer shroud (23) arranged circumferentially about a central axis (labeled in marked-up Fig. 2) to define an outer boundary surface (23) of an exhaust nozzle flow path [The previous functional limitation was the conventional function of an outer shroud.], an inner plug (25) arranged circumferentially about a central axis (labeled in marked-up Fig. 2) to define an inner boundary surface of the exhaust nozzle flow path [The previous functional limitation was the conventional function of an outer shroud.], and at least one support vane (26) that extends between the outer shroud (23) and the inner plug (25) through the exhaust nozzle flow path, wherein the inner plug (25) includes a plug-support frame (labeled) coupled to the support vane (26) to position the inner plug (25) in the exhaust nozzle flow path [The previous functional limitation was the conventional function of the vane and plug-support frame.] and an outer plug shell (33, 34) coupled (38, 41) to the plug-support frame (labeled) to provide an outer flow path boundary for the inner plug (25), the plug-support frame (labeled) being configured to allow thermal expansion and contraction of the outer plug shell (33, 34) from a cold-built state to a hot-use state as a temperature of the exhaust nozzle (19) changes [It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances. The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 08/05/2021 in Applicant’s reply filed on 11/04/2021. MPEP 2144.03(C).  Examiner takes Official Notice that it was well known in the gas turbine art that during gas turbine operation the exhaust temperature exceeded 1,000° F (Fahrenheit), the exhaust nozzle was constructed from metal that could withstand said high temperatures, and said metal had large coefficients of thermal expansion.  Examiner takes Official Notice that it was well known in the gas turbine art that the exhaust nozzle would cool to ambient temperature, e.g., 70° F, when the gas turbine was not operating, i.e., shut-off.  Colville further teaches, in Col. 2, ll. 40 – 46, that the inner plug (25) was supported inside the outer shroud (23) by a plurality of tangentially arranged support vanes (26) to help prevent buckling due to differential expansion and contraction, i.e., thermal expansion and thermal contraction.  Therefore, it would have 
Colville teaches an exhaust nozzle having an inner plug with an outer plug shell, i.e., base device, upon which the claimed invention can be seen as an improvement.  Colville is silent on wherein the outer plug shell is configured to translate axially forward relative to support vane and the plug-support frame as the exhaust nozzle changes from the cold-build state to the hot-use state.  Timms teaches, in Figs. 1 – 6, a similar exhaust nozzle having an inner plug with an outer plug shell (34, 48) that was configured to translate axially (shown in Fig. 2a marked-up below, translated forward dashed outline and translated aft solid outline) to translate axially forward relative to support vane and the plug-support frame.  Timms teaches, in Col. 3, ll. 25 – 60, that the load-transfer ring (52) was configured to translate axially along the plug-support frame (38, 44) and forward toward the support vane (32).
Thus, improving a particular device (exhaust nozzle having an inner plug with an outer plug shell), based upon the teachings of such improvement in Timms, would have been obvious to one of ordinary skill in the art, i.e., applying this known improvement technique in the same manner to the exhaust nozzle having an inner plug with an outer MPEP 2143(C).

Re Claim 12, Colville, i.v., Timms, teaches the invention as claimed and as discussed above, and Colville further teaches wherein the plug-support frame (labeled) includes a main body (labeled) that extends longitudinally along the central axis 
Re Claims 3 and 13, Colville, i.v., Timms, teaches the invention as claimed and as discussed above, and Colville further teaches, in Fig. 2 and Col. 2, ll. 50 – 60, including wherein each of the plurality of load-bearing rods (38, 41) includes a support shaft (middle portion of said rods) that is coupled/mounted (pivot connection) to the main body (labeled) for pivotable movement relative to the main body (labeled).
Re Claims 4 and 14, Colville, i.v., Timms, teaches the invention as claimed and as discussed above, and Colville further teaches, in Fig. 2 and Col. 2, ll. 50 – 60, including wherein each of the support shafts is coupled/mounted (pivot connection) to the outer plug shell (33, 34) for pivotable movement relative to the outer plug shell (33, 34).
Re Claims 5 and 15, Colville, i.v., Timms, teaches the invention as claimed and as discussed above, and Colville further teaches, in Fig. 2, including wherein the outer plug shell includes a centerbody section (tube section 32) that has a cylindrical shape 
Re Claims 6 and 16, Colville, i.v., Timms, teaches the invention as claimed and as discussed above, and Colville further teaches, in Fig. 2, including wherein each of the plurality of load-bearing rods (38, 41) is coupled to the nozzle section downstream of where the nozzle section has a greatest diameter, shown in annotated Fig. 2.
Re Claims 7 and 17, Colville, i.v., Timms, teaches the invention as claimed and as discussed above, and Colville further teaches, in Fig. 2, including wherein the outer plug shell (33, 34) includes load-transfer ring (labeled) that is aligned with the load-bearing disk (labeled) relative to the central axis (labeled).  As shown in Fig. 2, both the load-transfer ring and the load-bearing disk were aligned around the axis.  The outer plug shell was formed from a plurality of circumferentially arranged overlapping fingers to form an annular structure where each one of said fingers were mounted at their upstream end at pivot (39) which was an annular, i.e., ring shaped, structure.
Re Claim 21, Colville, i.v., Timms, teaches the invention as claimed and as discussed above.  Colville, i.v., Timms, teaches an exhaust nozzle having an inner plug with an outer plug shell, i.e., base device, upon which the claimed invention can be seen as an improvement.  Colville, i.v., Timms, is silent on wherein each of the plurality of load-bearing rods is arranged symmetrically about the central axis in the cold-build state and the hot-use state.  Colville further teaches, in Col. 2, ll. 50 – 70, that the each one of the plurality of load-bearing rods (38) was connected to one of a pair of fingers (33, 34) that slightly overlap with adjacent pairs of fingers (33, 34) wherein the plurality of overlapping adjacent pairs of fingers (33, 34) circumferentially formed the outer plug 
Thus, improving a particular device (exhaust nozzle having an inner plug with an outer plug shell), based upon the teachings of such improvement in Colville and Timms, would have been obvious to one of ordinary skill in the art, i.e., applying this known improvement technique in the same manner to the exhaust nozzle having an inner plug with an outer plug shell of Colville, i.v., Timms, and the results would have been predictable and readily recognized, that arranging each of the plurality of load-bearing rods symmetrically about the central axis in the cold-build state and the hot-use state would have facilitated each load-bearing rod securing a corresponding one of the plurality of overlapping adjacent pairs of fingers (72) that circumferentially and symmetrically formed the outer plug shell to the main body.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 22, Colville, i.v., Timms, teaches the invention as claimed and as discussed above, and Colville further teaches wherein each of the plurality of load-bearing rods (38, 41) includes a support shaft that is mounted to the main body (labeled) for pivotable movement relative to the main body (labeled) and the outer plug shell (33, 34), a first mount (labeled) coupled to the main body (labeled), and a second mount (labeled) coupled to the outer plug shell (33, 34), and wherein the first mount (labeled) and the second mount (labeled) are spaced axially from one another a first 
Colville, i.v., Timms, as discussed above, is silent on wherein the first mount and the second mount are spaced axially from one another a second distance, less than the first distance, in the hot-use state.  At the time of the invention, it was recognized that there were only three possible combinations of the axially distance of the first mount and the second mount in the hot-use state relative to the axial distance in the cold-build state: #1 - said axial distance could be the same in the hot-use state and the cold-build state, #2 - said axial distance in the hot-use state could be greater relative to the axial distance in the cold-build state, and #3 - said axial distance in the hot-use state could be less than the axial distance in the cold-build state.  With only three possible combinations of axial distance of the first mount and the second mount in the hot-use state relative to the axial distance in the cold-build state one of ordinary skill in the art could have pursued the known combinations with a reasonable expectation of success.  It has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1397; MPEP 2143(E).
Furthermore, it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.  Therefore, the structure of Colville, i.v., Timms, will obviously function the same as the claimed invention under similar circumstances, i.e., hot-use state relative to the cold-built state.


Allowable Subject Matter
Amended Claim 8 incorporating the limitations of Claims 1, 2, and 7 is allowed.  Claim 9 depends from Claim 8 and Claim 10 depends from Claim 9.  Accordingly, Claims 8 – 10
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered, and to the extent possible have been addressed in the rejections above, at the appropriate locations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741